Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 1 of 11 PageID 464


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


WYNDHAM VACATION OWNERSHIP,                  CASE NO.: 6:19-cv-00476-GAP-TBS
INC., a Delaware corporation; WYNDHAM
VACATION RESORTS, INC.; a Delaware
corporation,     WYNDHAM          RESORT
DEVELOPMENT CORPORATION, an
Oregon Corporation; SHELL VACATIONS,
LLC, an Arizona limited liability company;
SVC-WEST, LLC, a California limited
liability company; SVC-AMERICANA, LLC,
an Arizona limited liability company; and
SVC-HAWAII, LLC, a Hawaii limited
liability company,

      Plaintiffs,

v.

CHARLES E. GALLAGHER, ESQ., an
individual; WILLIAM P. STEWART JR/
a/k/a PAUL STEWART a/k/a BILL
STEWART, an individual; GALLAGHER-
CLIFTON, LLC a/k/a The Gallagher Firm,
a Florida limited liability company;
TIMESHARE OWNERS RELIEF, LLC,
f/k/a Timeshare Solutions, LLC a Florida
limited liability company; and RESORT
LEGAL       TEAM,    INC.,   a  Nevada
corporation,

      Defendants.


                              CASE MANAGEMENT REPORT

      The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 2 of 11 PageID 465


DEADLINE OR EVENT                                             AGREED DATE
Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. June 10, 2019
26(a)(1) as amended effective December 1, 2000) [Court
recommends 30 days after CMR meeting]
Certificate of Interested Persons and Corporate Disclosure Complete
Statement [each party who has not previously filed must file
immediately]
Motions to Add Parties or to Amend Pleadings June 28, 2019
[Court recommends 1 - 2 months after CMR meeting]
Disclosure of Expert Reports Plaintiff/Counter Plaintiff:     January 31, 2020
                             Defendant/Counter Defendant:     March 2, 2020

[Court recommends last exchange 6 months before trial and 1
- 2 months before discovery deadline to allow expert
depositions]
Discovery Deadline [Court recommends 6 months before trial April 3, 2020
to allow time for dispositive motions to be filed and decided; all
discovery must be commenced in time to be completed before
this date]
Dispositive Motions                                           May 1, 2020
Daubert and Markman Motions [Court recommends no less May 29, 2020
than 5 months before trial]
Joint Final Pretrial Statement (Including a Single Set of September 4, 2020
Jointly-Proposed Jury Instructions, Verdict Form and Voir Dire
Questions                        emailed                    to:
chambers_FLMD_Byron@flmd.uscourts.gov in Word format),
Witness Lists, Exhibit Lists with Objections on Approved Form)
Trial Briefs [Court recommends 4 weeks before Final Pretrial
Conference]
All Other Motions Including Motions In Limine [Court September 21, 2020
recommends 3 weeks before Final Pretrial Conference]
Final Pretrial Conference [Court will set a date that is October 12, 2020
approximately 3 weeks before trial]
Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of trial November 2, 2020
within 1 year of filing complaint in most Track Two cases, and
within 2 years in all Track Two cases; trial term must not be
less than 4 months after dispositive motions deadline (unless
filing of such motions is waived.
Estimated Length of Trial [trial days]                        10 days
Jury / Non-Jury                                               Jury



                                         2
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 3 of 11 PageID 466


DEADLINE OR EVENT                                                              AGREED DATE
Mediation                            Deadline:           April 15, 2020
                                     Mediator:           Richard Joyce, Esq.
                                     Address:            26336 State Rd. 19
                                     Telephone:          Suite 2
[Absent arbitration, mediation is mandatory; Court Howey-in-the-Hills, FL
recommends either 2 -3 months after CMR meeting, or just 34737
after discovery deadline]                                (407) 697-6156
All Parties Consent to Proceed Before Magistrate Judge                         Yes____ No_ X___

                                                                               Likely to Agree in
                                                                               Future _____

I.        Meeting of Parties in Person

          Lead counsel must meet in person and not by telephone absent an order

permitting otherwise. Counsel will meet in the Middle District of Florida, unless counsel

agree on a different location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),1 a

meeting was held in person on May 10, 2019 (date) at 1:00 p.m. (time) at Shutts &

Bowen LLP, 300 South Orange Avenue, Suite 1600, Orlando, FL 32801 (place) and

was attended by:

                             Name                           Counsel for (if applicable)
             Michael Gore                                Plaintiffs
             Dan Barsky                                  Plaintiffs

             C. Gene Shipley                             Resort Legal Team, Inc.

             Joseph L. Hammons2                          Charles E. Gallagher
                                                         William P. Stewart, Jr.
                                                         Gallagher-Clifton, LLC
                                                         Timeshare Owners Relief, LLC

II.       Pre-Discovery Initial Disclosures of Core Information

          Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures




1
    A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
2
    Attorney Hammons appeared by telephone pursuant to the Court’s May 7, 2019 Order [DE No. 23].


                                                     3
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 4 of 11 PageID 467


          Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these

disclosures are mandatory in Track Two and Track Three cases, except as stipulated by

the parties or otherwise ordered by the Court (the amendment to Rule 26 supersedes

Middle District of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the

mandatory discovery requirements):

          The parties __ have exchanged _X_ agree to exchange (check one) information

described in Fed.R.Civ.P. 26(a)(1)(A) - (D) by June 10, 2019 (date).

          Below is a description of information disclosed or scheduled for disclosure.


III.      Electronic Discovery

          The parties have discussed issues relating to disclosure or discovery of

electronically stored information ("ESI"), including Pre-Discovery Initial Disclosures of

Core Information in Section II above, and agree that (check one):

          __      no party anticipates the disclosure or discovery of ESI in this case;

          _X_     one or more of the parties anticipate the disclosure or discovery of ESI in

this case.

          If disclosure or discovery of ESI is sought by any party from another party, then

the following issues shall be discussed:3

          A.      The form or forms in which ESI should be produced.

          B.      Nature and extent of the contemplated ESI disclosure and discovery,

including specification of the topics for such discovery and the time period for which

discovery will be sought.

          C.      Whether the production of metadata is sought for any type of ESI, and if

so, what types of metadata.

3
    See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.


                                                   4
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 5 of 11 PageID 468


       D.      The various sources of ESI within a party's control that should be

searched for ESI, and whether either party has relevant ESI that it contends is not

reasonably accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs

of retrieving and reviewing that information.

       E.      The characteristics of the party's information systems that may contain

relevant ESI, including, where appropriate, the identity of individuals with special

knowledge of a party's computer systems.

       F.      Any issues relating to preservation of discoverable ESI.

       G.      Assertions of privilege or of protection as trial-preparation materials,

including whether the parties can facilitate discovery by agreeing on procedures and,

only in the unusual event an agreement between the parties is insufficient, an Order

under Federal Rules of Evidence Rule 502. If the parties agree that a protective order is

needed, they shall attach a copy of the proposed order to the Case Management

Report, together with a statement as to why an enforceable agreement between the

parties is not sufficient. The parties should attempt to agree on protocols that minimize

the risk of waiver. Any proposed protective order shall comply with Local Rule 1.09 and

Section IV.F. below on Confidentiality Agreements.

       H.      Whether the discovery of ESI should be conducted in phases, limited, or

focused upon particular issues.

       Please state if there are any areas of disagreement on these issues and, if so,

summarize the parties' positions on each:

_______None__________________________________________________________

______________________________________________________________________

       If there are disputed issues specified above, or elsewhere in this report, then

(check one):

                                                5
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 6 of 11 PageID 469


       ___    one or more of the parties requests that a preliminary pre-trial conference

under Rule 16 be scheduled to discuss these issues and explore possible resolutions.

Although this will be a non-evidentiary hearing, if technical ESI issues are to be

addressed, the parties are encouraged to have their information technology experts with

them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed.R.Civ.P.

       _X_ all parties agree that a hearing is not needed at this time because they

expect to be able to promptly resolve these disputes without assistance of the Court.


IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.     Certificate   of   Interested       Persons   and   Corporate   Disclosure

Statement. This Court has previously ordered each party, governmental party,

intervenor, non-party movant, and Rule 69 garnishee to file and serve a Certificate of

Interested Persons and Corporate Disclosure Statement using a mandatory form. No

party may seek discovery from any source before filing and serving a Certificate of

Interested Persons and Corporate Disclosure Statement. A motion, memorandum,

response, or other paper - including emergency motion - is subject to being denied or

stricken unless the filing party has previously filed and served its Certificate of

Interested Persons and Corporate Disclosure Statement. Any party who has not already

filed and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a

Certificate of Interested Persons and Corporate Disclosure Statement, which remains

current:

                            __X__         Yes


                                              6
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 7 of 11 PageID 470


                              _____       No

       B.     Discovery Not Filed

       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. The Court encourages the exchange of discovery requests on diskette.

See Local Rule 3.03 (f). The parties further agree as follows:

       Parties shall proceed according to the Federal Rules of Civil Procedure and

       the Local Rules of the District Court of the United States for the Middle

       District of Florida.

       C.     Limits on Discovery

       Absent leave of Court, the parties may take no more than ten depositions per

side (not per party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule

3.02(b). Absent leave of Court, the parties may serve no more than twenty-five

interrogatories, including sub-parts. Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent

leave of Court or stipulation of the parties each deposition is limited to one day of seven

hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on

discovery. The Court will consider the parties agreed dates, deadlines, and other limits

in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the deadlines in the

above table, the parties have agreed to further limit discovery as follows:

              1.     Depositions

                     No further limitations. In light of the fact that there are 5
                     defendants involved in this dispute, the Plaintiffs believe that a
                     maximum of thirty (30) depositions for Plaintiffs and thirty (30)
                     depositions for Defendants should be allowed. Defendants,
                     however, do not believe more than ten (10) depositions per
                     side should be permitted.




                                             7
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 8 of 11 PageID 471


              2.     Interrogatories

                     No further limitations

              3.     Document Requests

                     No further limitations

              4.     Requests to Admit

                     No further limitations

              5.     Supplementation of Discovery

                     No further limitations

       D.     Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a

response prior to the discovery deadline. The Court may deny as untimely all motions to

compel filed after the discovery deadline. In addition, the parties agree as follows:

       Parties shall proceed according to the Federal Rules of Civil Procedure and

       the Local Rules of the District Court of the United States for the Middle

       District of Florida.

       E.     Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure of expert

reports, the parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert

testimony on direct examination at trial will be limited to the opinions, basis, reasons,

data, and other information disclosed in the written expert report disclosed pursuant to

this order. Failure to disclose such information may result in the exclusion of all or part

of the testimony of the expert witness. The parties agree on the following additional

matters pertaining to the disclosure of expert testimony:

       None




                                              8
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 9 of 11 PageID 472


         F.      Confidentiality Agreements

         Whether documents filed in a case may be filed under seal is a separate issue

from whether the parties may agree that produced documents are confidential. The

Court is a public forum, and disfavors motions to file under seal. The Court will permit

the parties to file documents under seal only upon a finding of extraordinary

circumstances and particularized need. See Brown v. Advantage Engineering, Inc., 960

F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759 F.2d 1568 (11th Cir.

1985). A party seeking to file a document under seal must file a motion to file under seal

requesting such Court action, together with a memorandum of law in support. The

motion, whether granted or denied, will remain in the public record.

         The parties may reach their own agreement regarding the designation of

materials as "confidential." There is no need for the Court to endorse the confidentiality

agreement. The Court discourages unnecessary stipulated motions for a protective

order.        The Court will enforce appropriate stipulated and signed confidentiality

agreements. See Local Rule 4.15. Each confidentiality agreement or order shall

provide, or shall be deemed to provide, that "no party shall file a document under seal

without first having obtained an order granting leave to file under seal on a showing of

particularized need." With respect to confidentiality agreements, the parties agree as

follows:

         The parties will work cooperatively to execute an agreement for the

confidential treatment of discovery in this matter.

         G.      Other Matters Regarding Discovery –

         No other matters regarding discovery.




                                              9
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 10 of 11 PageID 473


 V.     Settlement and Alternative Dispute Resolution.

        A.      Settlement -

        The parties agree that settlement is _____ likely __X___ unlikely (check one)

        The parties request a settlement conference before a United States Magistrate

 Judge. _____ yes __X___ no _____ likely to request in future

        B.      Arbitration

        The Local Rules no longer designate cases for automatic arbitration, but the

 parties may elect arbitration in any case. Do the parties agree to arbitrate?

        _____ yes      __X___ no     _____ likely to agree in future

        _____ Binding                _____ Non-Binding

        C.      Mediation

        Absent arbitration or a Court order to the contrary, the parties in every case will

 participate in Court-annexed mediation as detailed in Chapter Nine of the Court's Local

 Rules. The parties have agreed on a mediator from the Court's approved list of

 mediators as set forth in the table above, and have agreed to the date stated in the

 table above as the last date for mediation. The list of Court approved mediators is

 available     from   the   Clerk,   and   is   posted   on   the      Court's   web   site   at

 http://www.flmd.uscourts.gov.

        D.      Other Alternative Dispute Resolution -

        The parties intend to pursue the following other methods of alternative dispute

 resolution:

 Date: May 16, 2019

 Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
 Unrepresented Parties.




                                                10
Case 6:19-cv-00476-GAP-TBS Document 27 Filed 05/16/19 Page 11 of 11 PageID 474


 /s/ Alfred J. Bennington                   /s/ Joseph L. Hammons
 ALFRED J. BENNINGTON, JR., ESQ.            Joseph L. Hammons
 Florida Bar No. 0404985                    jlhlaw1@bellsouth.net
 bbennington@shutts.com                     The Hammons Law Firm, P.A.
 GLENNYS ORTEGA RUBIN, ESQ.                 17 W. Cervantes Street
 Florida Bar No. 556361                     Pensacola, FL 32501
 grubin@shutts.com                          Telephone: (850) 434-1068
 MICHAEL L. GORE, ESQ.
 Florida Bar No. 441252                     Attorney for Defendants, Charles E.
 mgore@shutts.com                           Gallagher, William P. Stewart, Jr.,
 MARY RUTH HOUSTON, ESQ.                    Gallagher-Clifton, LLC and Timeshare
 Florida Bar No. 834440                     Owners Relief, LLC
 mhouston@shutts.com
 SHUTTS & BOWEN LLP
 300 South Orange Avenue, Suite 1600
 Orlando, Florida 32801
 Telephone: (407) 835-6755
 Facsimile: (407) 849-7255

 and

 DANIEL J. BARSKY, ESQ.
 Florida Bar No. 25713
 dbarsky@shutts.com
 SHUTTS & BOWEN LLP
 200 South Biscayne Boulevard, Suite 4100
 Miami, Florida 33131
 Telephone: (561) 650-8518
 Facsimile: (561) 822-5527

 Attorneys for Plaintiffs

 /s/ C. Gene Shipley
 C. Gene Shipley
 jfisher@fisherlawfirm.com
 gshipley@fisherlawfirm.com
 Fisher Rushmer, P.A.
 390 N. Orange Avenue, Suite 2200
 Orlando, FL 32801
 Telephone: (407) 843-2111
 Facsimile: (407) 422-1080

 Attorney for Defendant, Resort Legal
 Team, Inc.




 ORLDOCS 16903955 1                     11
